DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 8 July 2022 is acknowledged. Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first electrode has an area greater than that of the first electrode.” This limitation renders the claim indefinite because it is unclear what the first electrodes refer to wherein a first electrode has an area larger than another first electrode. In light of [0025] of the Specification, the Examiner believes that the limitation is intended to read “the first electrode has an area greater than that of the second electrode” and will it interpret it as such for the purposes of prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0240323 A1) (provided by Applicant in Information Disclosure Statement filed 5 December 2019) and further in view of Aramaki et al. (US 2014/0027643 A1).

Regarding claim 1, Min discloses a unit cell transfer apparatus for arranging and delivering unit cells to a folding device [0001]. Min further discloses wherein the apparatus is comprised of a unit cell feeder which is a structure capable of sequentially introducing unit cells, e.g. a conveyer belt [0033]. The unit cells may be bi-cells in which an identical electrode is disposed on either end of the cell [0019]. For example, the bi-cell may be a “C-type bi-cell” having a cathode/separator/anode/separator/cathode structure or an “A-type bi-cell” having an anode/separator/cathode/separator/anode structure [0019]. 
The unit cell feeder delivers the unit cells to a checking part which may include a camera mounted on top of the unit cell feeder to capture an image of the top face of the unit cell or a part thereof [0034]. In particular, because the unit cell has predetermined dimensions, information required for compensation can be acquired by capturing even a part of the unit cell [0034]. 
Min further discloses wherein the checking part generates the image signals and a control part compares the arrangement of unit cells according to the image signal with a preset arrangement and, if there is a difference between the unit cell arrangement and the preset arrangement, transmit a position compensation signal for compensating for the difference to a gripper [0036]. The gripper, comprised of a first and second gripper, deliver the unit cells to a unit cell transfer part while compensating for a position according to the deviation determined the control part [0039]. Furthermore, the unit cell transfer part is disposed adjacent to the unit cell feeder, but is provided with a vertical step such that a second unit cell may be provided to a site where an image is captured while a first unit cell migrates vertically during transfer [0045]. That is, a second unit cell migrates from the feeder to a position of the checking part while a first unit cell is delivered by a first gripper and the first and second unit cells vertically and partially overlap each other [0049]. The camera in the checking part captures images of both edges of a non-overlapped face of the second unit cell and the control part transmits a position compensation signal to deliver the second unit cell [0049] by a second gripper. 
Min therefore discloses the claim limitations “An apparatus for manufacturing a secondary battery, the apparatus comprising:
a separation sheet (unit cell feeder) continuously transferring unit cells, each unit cell having a first electrode (anode) and a second electrode (cathode), the first electrode an opposite polarity of the second electrode;
a first measurer (checking part with camera) photographing the unit cells to measure a position of the first electrode and the second electrode from an image of the photographed unit cells (the top electrode face is directly measured by the image and the electrodes arranged in the middle of the unit cell are indirectly measured by the overlapping and non-overlapping portions with the top electrode face); and
a first arranger (first gripper) disposing the unit cell passing through the first measurer at a preset position of the separation sheet to adjust an interval (interval between the unit cells corresponds with interval of the vertical step) between the unit cells disposed on the separation sheet on the basis of the position of the first electrode as measured by the first measurer (gripper adjusts the unit cell based on signaling from the control part)”
Min fails to provide additional details regarding the size of the electrodes.
Aramaki teaches an electrode position detection device that detects a relative positional relationship between the positive and negative electrodes via a camera and control part that detects the relative positional relationship from the images taken [0008], [0076]. Aramaki further teaches that the electrodes are stacked with the negative electrodes being sized slightly larger than the positive electrodes [0037], Fig. 4.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the first electrode of Min such that it was sized larger than the second electrode, as taught by Aramaki, with a reasonable expectation of success. It is within the ambit of one of ordinary skill to adjust the size of prior art elements as a matter of routine engineering design choice. See MPEP 2144.04(IV)(A). 
Modified Min therefore renders obvious the claim limitation “the first electrode being larger than the second electrode.”

Regarding claim 2, Modified Min renders obvious the claim limitations of the apparatus according to claim 1 as set forth above. Min further discloses that the unit cells may be bi-cells in which an identical electrode is disposed on either end of the cell [0019]. For example, the bi-cell may be a “C-type bi-cell” having a cathode/separator/anode/separator/cathode structure or an “A-type bi-cell” having an anode/separator/cathode/separator/anode structure [0019].
Modified Min therefore renders obvious the claim limitations “wherein the unit cells comprise a first unit cell (C-type bi-cell) and a second unit cell (A-type bi-cell), 
	wherein the first unit cell has a structure in which the second electrode, a second separator, the first electrode, a first separator, and the second electrode are sequentially stacked (cathode/separator/anode/separator/cathode structure),
	wherein the second unit cell has a structure in which the first electrode, the first separator, the second electrode, the second separator, and the first electrode are sequentially stacked (anode/separator/cathode/separator/anode structure),
	the first electrode has an area greater than that of the second electrode (anode is larger than the cathode in view of Aramaki)” in accordance with the interpretation of claim 2 set forth in the 112(b) rejection above.

Regarding claim 3, Modified Min renders obvious the claim limitations of the apparatus according to claim 2 as set forth above. Modified Min further reads on the claim limitation “wherein each first electrode is a negative electrode, and each second electrode is a positive electrode” because an anode is a negative electrode and a cathode is a positive electrode.

Regarding claim 4, Modified Min renders obvious the claim limitations of the apparatus according to claim 2 as set forth above. As mentioned above, Min discloses that the checking part is comprised of a camera mounted on top of the unit cell feeder to capture an image of the position of a unit cell [0034]. The camera is preferably constructed to capture an image of a part of the unit cell such that, even when a unit cell partially overlaps another one, the checking part may generate an image signal of the partially hidden unit cell.
Min fails to provide details regarding the components of the unit cells captured in the image taken by the camera.
Aramaki teaches an electrode position detection device that detects a relative positional relationship between the positive and negative electrodes via a camera and control part that detects the relative positional relationship from the images taken [0008], [0076]. Aramaki further teaches that the electrodes are stacked with the negative electrodes being size slightly larger than the positive electrodes [0037], Fig. 4.
The electrode position detection device 200 of Aramaki is comprised of light sources 76, cameras 84, and a control unit 160. The light sources are disposed above the stacking stage and project light of a wavelength that penetrates the separator and is reflected by the positive and negative electrode elements [0068]. The cameras then take images of the four corners of the uppermost layer of the power generation element 15 from the reflected light [0070], Fig. 12, Fig. 14B. In an embodiment where the positive electrode is disposed above the larger negative electrode, projected light penetrates the separator in an outer peripheral portion of the positive electrode, further penetrates the separator and is reflected by the negative electrode [0076]. The images generated by the cameras are used by the control part to detect the relative positions of the sides of positive and negative electrodes, and thus any stacking displacement that may have occurred [0078].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the unit cell transfer apparatus of Modified Min such that it was additionally comprised of light sources, as taught by Aramaki, with a reasonable expectation of success in providing positional information of the individual electrode sheets in the unit cells from the images generated by the cameras. It is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results, i.e. configuring cameras with a suitable light source for position checking of unit cell components.
Modified Min therefore renders obvious the claim limitation “wherein the first measurer comprises a first camera that photographs the first unit cell,
	wherein the first camera projectively photographs the first electrode provided in the first unit cell so that the first electrode is displayed to the outside through the separator (the first electrode, i.e. the negative electrode, is displayed through the separator via the light sources of Aramaki) and measures a position of the first electrode through a first electrode image displayed to the outside through the separator.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0240323 A1) (provided by Applicant in Information Disclosure Statement filed 5 December 2019) in view of Aramaki et al. (US 2014/0027643 A1) as applied to claim 4 above and further in view of Yamashita et al. (US 2020/0067051 A1).

Regarding claim 5, Modified Min renders obvious the claim limitations of the apparatus according to claim 4 as set forth above. Modified Min accordingly discloses wherein the checking part is comprised of a single camera disposed above the unit cell transfer apparatus to measure an uppermost end of the unit cells.
Modified Min does not disclose wherein a second camera may be provided to measure a lowermost end of the unit cells.
Yamashita teaches an electrode stacking device that continuously produces mono cells having a structure comprised of a separator, a positive electrode, a separator, and a negative electrode, respectively stacked [0011]-[0012]. The stacking device is comprised of a conveyance roller 52 that delivers the mono cells to an electrode position detector (Fig. 1). The electrode position detector is comprised of a pair of cameras 61 and 62 for detecting the uppermost electrode in the stack, a positive electrode, and a pair of cameras 63 and 64 for detecting the lowermost electrode in the stack, a negative electrode [0024]. The first set of cameras, 61 and 62, measure two corner points P1 and P2 on the upper face of the stack, the positive electrode, while cameras 63 and 64 measure two corner points P3 and P4 of the bottom face of the stack, the negative electrode [0040]. Each of the cameras transmit the detection data of the corners to the control device, thereupon judging any positional deviation among the electrodes and sending a signal to an electrode alignment mechanism [0041].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checking part of Modified Min such that it was provided with an additional camera disposed below the unit cell feeder, as taught by Yamashita with a reasonable expectation of success in providing a suitable checking mechanism to measure the position of the electrodes in the unit cell stack. The Courts have held that it is obvious to one of ordinary skill in the art to duplicate parts when the duplication does not produce a new and unexpected result. See MPEP 2144.04(IV)(B).
As mentioned previously, Aramaki teaches wherein a position detection member analyzing unit cell components may use the positions of the corners to determine the relative positions of the sides of positive and negative electrodes. Aramaki further teaches that the relative positions may alternatively be determined by calculating center positions from an average positions of the corners [0090].
It is obvious to one of ordinary skill in the art to implement a position detection analysis wherein a mean value between two or more inputs, i.e. the images from the two cameras, as is commonly known in the art and exemplified by the control strategy of Aramaki cited above implementing a mean value from the inputs of corner positions.
Modified Min therefore renders obvious the claim limitations “wherein the first measurer further comprises a second camera (second camera disposed below unit cell feeder in view of Yamashita) that photographs the second unit cell,
	wherein the second camera photographs each of the first electrodes disposed on an uppermost end and a lowermost end of the second unit cell and analyzes an image of the photographed first electrode disposed at the uppermost end and an image of the photographed first electrode disposed at the lowermost end to measure the position of the first electrode by using a mean value of the two positions” wherein the claim language “analyzes an image” is a limitation with a broad scope read upon by any control strategy involving a generated image.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0240323 A1) (provided by Applicant in Information Disclosure Statement filed 5 December 2019) in view of Aramaki et al. (US 2014/0027643 A1) as applied to claim 1 above and further in view of Fujikawe et al. (US 2019/0252729 A1)

Regarding claim 6, Modified Min renders obvious the claim limitations of the apparatus according to claim 1 as set forth above. Modified Min accordingly discloses wherein the apparatus is comprised of a measuring part that analyzes position information with respect to the unit cells. The unit cells’ positions are analyzed to ensure that each unit cell corresponds with a preset arrangement having overlapped positions with another unit cell disposed below the first unit cell in the vertical step. A preset arrangement ensuring alignment with unit cells’ edges obviously include a lateral alignment with respect to the top and bottom of a unit cell, and thus the unit cell feeder.
For example, Fujikawe discloses a manufacturing apparatus for an electrode laminate comprised of a conveyor belt 30 which conveys a first separator material 11A and a second separator material 13A [0049]. Fujikawe teaches a predetermined reference position Y0 corresponding to a supply position at which the first separator material 11A is supplied onto the conveyor belt so that the lateral position of the electrodes 12 subsequently applied to the conveyor belt is a predetermined position relative to the transverse position of the first separator material [0053]. In particular, the electrodes 12 are supplied onto the first separator material 11A at a position which is laterally offset by a distance H1 as measured in the lateral (Y-axis) direction (Fig. 3, [0058]).
It is obvious to one of ordinary skill in the art to include in the control part of Modified Min a lateral component for the preset arrangement for the unit cells with a reasonable expectation of success in suitably overlapping sequential unit cells, as is commonly known in the art and exemplified by the position checking mechanism of Fujikawe discussed above. 
Modified Min therefore renders obvious the claim limitation “further comprising a second measurer (a measuring component in the control part related to the lateral arrangement of the unit cells) that photographs the unit cells disposed on the separation sheet and measures a distance between each of both ends of the separation sheet in a width direction and the first electrode provided in the unit cell through the image of the photographed unit cell to inspect whether the first electrode is disposed at a center of both the ends of the separation sheet.”

Regarding claim 7, Modified Min renders obvious the claim limitations of the apparatus according to claim 6 as set forth above. Modified Min accordingly discloses wherein a first arranger, the gripper, adjusts a position of the unit cells in accordance with position correction signals from the control part. Min further discloses wherein the gripper is comprised of a first gripper and a second gripper that may grip the unit cells by turns wherein the second gripper may return to a gripping position while the first gripper grips a unit cell and delivers it to the unit cell transfer part, and vice versa once the first gripper’s delivery process is terminated [0040].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the second gripper such that it may correct the lateral position alignment signals originating from the control part with a reasonable expectation of success in suitably overlapping the unit cells in accordance with the desired preset arrangement of the unit cells.
Modified Min thus renders obvious the claim limitation “further comprising a second arranger (second gripper) that moves the unit cell in the width direction to correct the position of the first electrode provided in the unit cell so that the first electrode is disposed at the center of both the ends of the separation sheet” 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0240323 A1) (provided by Applicant in Information Disclosure Statement filed 5 December 2019) in view of Aramaki et al. (US 2014/0027643 A1) as applied to claim 1 above and further in view of Cho et al. (CN 102986080 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 8, Modified Min renders obvious the claim limitations of the apparatus according to claim 1 as set forth above. Min further discloses that the unit cell transfer apparatus may deliver the unit cells to a folding device [0042]. Min fails to provide details regarding the folding device and thus fails to disclose wherein the separation sheet itself is folded.
 Cho discloses a folding device for manufacturing stacked/folding electrode assemblies [0001[. Cho further discloses wherein the unit cells stacked by the assembly may be binary cells, such as C-type or A-type binary cells [0019]. In one example, binary unit cells 30-34 may be disposed on an isolating film 40 with a separation distance and a variety of A-type and C-type cells configured to allow the negative electrode of one unit cell to be disposed closest to a positive electrode of another cell when the isolation film is wound, as depicted in Fig. 4.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the unit cell transfer apparatus of Modified Min with the folding device of Min Cho with a reasonable expectation of success in forming suitably stacked binary cells. It is obvious to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A).
Modified Min therefore renders obvious the claim limitation “further comprising a folder that folds the separation sheet to stack the unit cells disposed on the separation sheet” wherein the folding device of Cho includes the isolating film disposed on the conveyance mechanism and corresponding with the claimed separation sheet. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hori et al. (US 2010/0281685 A1) discloses an electrode winding apparatus comprised of a displacement detection portion utilizing cameras 20a and 20b from above and cameras 21a and 21b from below to measure the widthwise portions of the electrodes (Figs. 5 and 8, [0049]-[0051]).
Lee et al. (KR 20130025760 A) (references herein made with respect to English Machine Translation attached) discloses a position correction apparatus comprised of a camera 60, a position correction member 90, and a number of unit cells having bi-cell structures (Fig. 1, pg. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728